Title: To James Madison from Benjamin Henry Latrobe, 8 October 1813
From: Latrobe, Benjamin Henry
To: Madison, James


Sir1813. Octr. 8th dated Septr. 20th. 1813 Washington
I beg leave to submit to you by the hands of Mr Lewis Deblois an account of the expenditure of the balance of Monies in my hands as agent of the fund for furnishing the Presidents House—of monies recieved by sales at Auction of old Furniture—And of payments made by me beyond the amount received—excepting the article of James & Hugh Finlay’s Account which could not be brought into my last settlement for want of a Voucher for freight and insurance. The account consists of expenditures arising from the indispensible course of domestic occurrences. I request the Sanction of your approbation to this Acct., And also that you will be pleased to direct my advances to be paid out of the appropriation made at the last Session. I have the honor to be with high respect yr. ob. Servant
B Henry LatrobeLate Agent of the Presidents fund for furniture
